 In the Matter Of NEW PROCESS-METALS CORPORATIONandINTERNA-TIONAL UNION MINE, MILL, AND SMELTER WORKERS, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-3565.-Decided March 10, 1942Jurisdiction:flintmanufacturing industryInvestigation and Certification of Representatives:existence of question: partiesstipulated that Company refused to accord union recognition until certified bythe Board; election necessary.Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees at one of the Company's plants, including ten female packers, butexcluding office and supervisory employees; unit of employees at one of twoplants found to be appropriate notwithstanding contention of Company thatthe unit should include employees of both plants since employee self-organiza-tion has extended to, and not beyond, the one plant.Mr. Harry L. Tepper,andMr. Bernard I. Verney,ofNewark,N. J., for the Company.Mr. Samuel L. Rothbard,of Newark, N.,J., for the Union.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 23, 1942, International Union Mine, Mill and SmelterWorkers, affiliated with the Congress of Industrial Organizations,herein called the Union, filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce i had arisen concerning the representation of em-ployees of New Process Metals Corporation, Newark, New Jersey,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act.OnFebruary 12, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III, Section 3, of National Labor Relations Board Rules and39 N. L. R. B., No. 115.631 632DECISIONSOF NATIONALLABOR RELATIONS BOARDRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On February 13, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to notice,a hearing was held on February 19, 1942,before John J. Cuneo, the Trial Examiner duly designated by theChief Trial Examiner.The Company and the Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard,to examine and cross-examine witnesses,and to introduceevidence bearing on the issues was afforded all parties. -During thecourse of the hearing the Trial Examiner made various rulings onmotions and on objections to the admission of evidence.'The Boardhas reviewed the rulings of ,the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.The Company filed a brief which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNew Process Metals CorporationNewJersey corporation, oper-ates two plants in Newark,New Jersey,where it is engaged in theInanufacture,sale, and distribution of flints for cigar lighters, miners'lamps and similar uses.During the 6 months prior to February 1942,the Company purchased approximately 150 tons of cerium and iron,representing approximately 90 percent of the total raw materials usedby the Company,valued in excess of $50,000, which were shipped to itfrom points outside the State of New Jersey.During this period ap-proximately 30 tons of its finished products,representing 90 percent ofits total finished products,valued in excess of $50,000 were distributedby *it to points outside the State.During this same period the Com-pany employed approximately 125 persons.The Company admits that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union Mine, Mill, and Smelter Workers is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe partiesagree, andwe find, thata question has arisenconcerningthe representationof employees of the Company in that the Companyrefused to recognizethe Unionas exclusive bargaining representative NEW PROCESS METALS CORPORATION633until certified by the Board.The statement of the Regional Directorintroduced in evidence at the hearing shows that the Union representsa substantial number of employees in the unit hereinafter found to beappropriate.'TV.THE LFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find- that the question concerning representation which hasarisen, occurring in connection with the operations of 'the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties agree that the appropriate unit shall consist of theproduction and, maintenance employees, including 10 female packers,but excluding office and supervisory employees. The Company operaates two plants, one located on Manufacturers Place, Newark, New.Jersey, where the Company has 11 employees and another located onCenter Street, Newark, New Jersey, a half mile distant where theCompany has approximately 112 employees.The Union contendsthat the employees of the Center Street plant constitute an appro-priate unit.The Company asserts that the, unit should include theemployees of both plants.-The first operation in the manufacture of the Company's productis the production of cerium or Misch metal, a type of raw material,made in electric furnaces out of certain chemicals.This process iscarried on exclusively in the Manufacturers Place plant.From hereit is shipped in the Company's truck to the Center Street plant whereit is mixed with iron to produce the alloy out of which the rods orflints are cut in various sizes and then inspected, selected, and packed.In support of its contention, the Company urges that its product ismanufactured in "one continuous process," that all its employeeswork substantially the same hours and receive substantially the samewages, that the plants are in close geographical 'proximity and areoperated under one general superintendent, through one office andwith one bookkeeping system.-The Union commenced its organizational activities among the em-ployees of the Center Street plant about December 15, 1941.Upuntil the hearing the Union had no knowledge of the ManufacturersIThe Regional Director's statement shows that the Union submitted 88 membership-application cards;62 are dated between December 1941 and January 26, 1942,26 are undated, all signatures thereon appear to begenuine and original,and 77 appear to be the signatures of persons on the Company's pay roll during theweek prior to January 23, 1942, which contains 113 employees in the alleged appropriate unit. 634DECISIONSOF NATIONALLABOR RELATIONS BOARDPlace plant.It had confined its activity solely to the Center Streetplant.Since employee self-organization has extended to, and not beyond,the Center Street plant, we find that employees at this plant consti-tute an appropriate unit.We find that all production and mainte-nance employees of the Company'sCenter Street plant, including 10female packers,but excluding office and supervisory employees,consti-tute a'unit appropriate for the purposes of collective bargaining andthat said unit will insure to employees the full benefit of their right toself-organization and to collective bargaining and otherwise effectuatethe policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best,be resolved by, and we shall accordingly direct, anelection by secret ballot among the employees in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of the Direction of Election herein,subject to the limitationsand additions set forth in the^Direction.Upon the above findings of fact and upon the entire record in thecase, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of New Process Metals Corporation within themeaning of Section 9(c) and Section 2 (6) and(7) of the NationalLabor Relations Act.2.All production and maintenance employees of the Company'sCenter Street plant, including 10 female packers,but excluding officeand supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9(c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with New Process Metals Corporation,Newark, New Jersey,an election by secret ballot shall be conducted as early as possible butnot later than thirty(30) days from the date of this Direction under NEW PROCESS METALS CORPORATION635the direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard, subject to Article III, Section 9, of said Rules and Regulations,among all production and maintenance employees of New ProcessMetals Corporation,who were employed at its Center Street plantduring the pay-roll period immediately preceding the date of this,Direction, including 10 female packers and employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding office and supervisory employeesand employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Inter-national Union Mine,Mill, and Smelter Workers, affiliated with theCongress of Industrial Organizations,for the purposes of collectivebargaining.-'